Citation Nr: 0635206	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for bronchiectasis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel





INTRODUCTION

The veteran had active service from May 1956 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans Affairs (VA) Little Rock, Arkansas, Regional 
Office (RO).  That decision, in pertinent part, found that 
new and material evidence had not been presented to reopen a 
claim for entitlement to service connection for 
bronchiectasis.

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Houston, Texas; 
hence, that RO now has jurisdiction over the claim on appeal.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in April 2003, the 
veteran indicated that he wanted to have a hearing at the RO.  
He subsequently submitted a statement in May 2003, wherein he 
withdrew his hearing request.  Therefore, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2006).

In June 2005, the Board reopened and remanded the claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.



FINDINGS OF FACT

1.  Bronchiectasis, or any other respiratory disorder, was 
not noted on the May 1956 enlistment examination report.

2.  The evidence clearly and unmistakably shows that the 
veteran's bronchiectasis existed prior to service and was not 
aggravated thereby.



CONCLUSION OF LAW

Bronchiectasis clearly and unmistakably preexisted service 
and was not aggravated thereby.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2003 letter sent to the veteran.  In 
the August 2003 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  In his personal statement received in April 
2003, the veteran stated that he has been suffering with a 
"lung disorder" since he got out of military training.  He 
explained that his lung condition worsened while being in 
boot camp.  This establishes that the veteran is aware of the 
type of evidence necessary to substantiate a claim for 
service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The August 2003 letter stated that he would need 
to give VA enough information about the records so that it 
could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA 
compliant letter until after the unfavorable decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements is harmless error.  The content of 
the August 2003 letter provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Statement of the case and supplemental statement 
of the case were issued in March 2003 and December 2004, 
which gave him an additional 60 days to submit evidence.  
Thus, the Board finds that the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, the March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records, VA outpatient treatment records 
dated November 1999 to October 2001, and private treatment 
records from June 1954 to May 2001.  VA also provided the 
veteran with an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b).

Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b)(1).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of sound 
condition in 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board is bound to follow the precedent opinions of the 
General Counsel.  38 U.S.C.A. § 7104(c).

The veteran's enlistment examination was negative for any 
findings pertaining to the veteran's bronchiectasis.  The 
veteran's lung disorder was not "noted" on entrance.  Thus, 
the veteran is presumed sound and entrance.

In a June 1954 private medical report, the private physician 
stated that the veteran was admitted to the hospital, and was 
diagnosed with "bronchiectasis involving the lingual on the 
left and a posterior basel segment on the right."  This 
report was before the veteran entered service.  A March 1957 
private medical report stated that bronchograms were 
performed in June 1954, which revealed bronchiectasis.  
Finally, in June 1956, the veteran was admitted into the 
Marine Corps Recruit Depot in San Diego, California because 
of "brochiectasis found on [a] routine screening film."  
The veteran explained to the Medical Board that he has had 
lung trouble all his life.  The Medical Board determined upon 
physical examination that the veteran had bronchiectasis 
which existed prior to service.  The Board finds that this 
evidence constitutes clear and unmistakable evidence that the 
veteran's bronchiectasis pre-existed service.  As noted 
above, however, in order to rebut the presumption of 
soundness, there must also be clear and unmistakable evidence 
that the bronchiectasis was not aggravated by service.  

Turning to the question of whether the pre-existing 
bronchiectasis was aggravated by service, the Medical Board 
determined upon history provided by the veteran and physical 
examination that the veteran's bronchiectasis was "neither 
incurred in nor aggravated by a period of active military 
service."  Furthermore, a VA examination was performed in 
January 2000.  The VA examiner reviewed the claims file, 
performed a physical examination on the veteran, and 
determined that the veteran's current respiratory disability 
is not caused by or a result of service.  The examiner stated 
the veteran currently has COPD which is due to "heavy 
tobacco use."    

The evidence clearly and unmistakably shows that the 
bronchiectasis pre-existed the veteran's entrance into active 
service and was not aggravated during service.  Although the 
veteran has asserted that his bronchiectasis worsened during 
his service, the evidence clearly and unmistakably shows 
otherwise.  The veteran's bronchiectasis was merely detected 
on a routine x-ray study.  There was no indication that the 
veteran had any active symptomatology associated with the 
bronchiectasis during service.  Clearly and unmistakably, the 
veteran's bronchiectasis existed prior to service and was not 
aggravated thereby.  Thus, the presumption of soundness is 
rebutted.  The veteran's bronchiectasis existed prior to 
service.

Inasmuch as the bronchiectasis is determined to have pre-
existed service, the Board must determine whether it was 
aggravated thereby.  As just discussed, the veteran's 
bronchiectasis was not aggravated by service.  There is 
simply no evidence of any disability associated with the 
bronchiectasis during service.  The bronchiectasis was simply 
discovered during a routine x-ray study.  Although the 
bronchiectasis disqualified the veteran from service, there 
is no evidence that the veteran suffered any symptomatology 
associated with the disease.  Thus, service connection for 
bronchiectasis must be denied.  




ORDER

Entitlement to service connection for bronchiectasis is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


